            Case 1:20-cv-03962-LJL Document 27 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               6/23/2020
PAUL CULBERTSON, individually and on behalf of all :
others similarly situated, ET AL,                                      :
                                                                       :         20-cv-3962
MELISSA ALEXANDER, individually and on behalf of :                               20-cv-4129
all others similarly situated,                                         :         20-cv-4077
                                                                       :         20-cv-4362
JANET M. BURNS, individually and on behalf of all                      :
others similarly situated,                                             :          ORDER
                                                                       :
KATHY NEAL, individually and on behalf of all others :
similarly situated,                                                    :
                                           Plaintiffs,                 :
                  -v-                                                  :
                                                                       :
DELOITTE CONSULTING LLP,                                               :
                                                                       :
                                          Defendant.                   :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The above-captioned cases involve common questions of law and fact. For convenience,
expedition, and judicial economy, and noting that no party has objected despite the opportunity
to do so, the Court exercises its discretion to consolidate these cases into a single action. See
Federal Rule of Civil Procedure 42(a)(2).

       The Clerk of Court is directed to consolidate all cases listed above under case number
20-cv-3962 (Culbertson et al v. Deloitte Consulting LLP), and to close all other cases. Counsel
are directed to make filings only under case 20-cv-3962.



Dated: June 23, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
